Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 Date of Report: 08-07-08 (Date of earliest event reported) Lithia Motors, Inc. (Exact Name of Registrant as Specified in Its Charter) Oregon 0-21789 93 - 0572810 (State or Other Jurisdiction of (Commission File (IRS Employer Incorporation or Organization) Number) Identification No.) 360 E. Jackson Street Medford, Oregon 97501 (address of Principal Executive Offices) (Zip Code) 541-776-6868 Registrant's Telephone Number, Including Area Code Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On August 07, 2008, Lithia Motors, Inc. issued a press release announcing financial results for the 2nd quarter of 2008. A copy of the press release is attached as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits. Exhibit 99.1. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LITHIA MOTORS, INC. (Registrant) Date: 08-07-08 By: /s/ Kenneth E. Roberts Kenneth E. Roberts Assistant Secretary
